Opinion by
Hendebson, J.,
This case was heard in the court below on a case stated, and turns on the interpretation to be given to the contract attached to the plaintiff’s statement of claim. This contract is in form a lease of the chattels therein described, and creates a bailment. It provides for a letting for hire for a fixed amount during a definite term, and for a return of the leased property to the lessor at the expiration of the term. It is also expressly • provided that the contract is one of renting only and not a sale, conditional or otherwise. This is not a controlling consideration, as the intention of the parties is to be determined from the whole contract, but is of value in connection with the other provisions of the contract in determining the character of the title acquired.
The agreement of the parties is within the doctrine of Enlow v. Klein, 79 Pa. 488; Ditman v. Cottrell, 125 Pa. 606; Lippincott v. Scott, 198 Pa. 283;. Stiles v. Seaton, 200 Pa. 114; Harris v. Shaw, 17 Pa. Superior Ct. 1, and Painter v. Snyder, 22 Pa. Superior Ct. 603.
The provision in the contract for the payment of interest does not change the character of the agreement. It is somewhat ambiguous in form, but should be construed in connection with the other stipulations for the payment of money. A charge for interest on overdue payments is not inconsistent with the preceding contract of bailment. Interest was contracted for in Ditman v. Cottrell supra and Lippincott v. Scott, supra.
The judgment is reversed and judgment is now entered on the case stated in favor of the plaintiff for the goods and chattels described in the writ.